     Case 2:18-bk-24706-ER          Doc 12 Filed 01/07/19 Entered 01/07/19 10:07:57                  Desc
                                     Main Document     Page 1 of 1


 1   David M. Goodrich
     650 Town Center Drive
 2   Suite 600
     Costa Mesa, CA 92626
 3
     (714) 966-1000
 4
     Chapter 7 Trustee
 5

 6
                                 UNITED STATES BANKRUPTCY COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
 8

 9   In re:                                                   Case No. 2:18-bk-24706-ER
                                                              Chapter 7
10   FREEMAN, BENNIE RAY
     JORDAN-FREEMAN, GERALDINE                                NOTIFICATION OF ASSET CASE
11
                                                              DATE: [NO HEARING SET]
12                                          Debtors.          TIME:  [NO HEARING SET]
                                                              PLACE: [NO HEARING SET]
13

14   TO THE HONORABLE ERNEST ROBLES, UNITED STATES BANKRUPTCY JUDGE:

15            David M. Goodrich, the duly appointed and acting chapter 7 trustee in the above-captioned

16   bankruptcy case, hereby notifies the Clerk of the United States Bankruptcy Court that assets will be

17   administered in the above-captioned bankruptcy case and appropriate notice should be given to creditors

18   to file claims.

19

20    Date: January 7, 2019                               /s/ David M. Goodrich
                                                          David M. Goodrich
21                                                        Chapter 7 Trustee

22

23

24

25

26
